Exhibit 10.20

 

AMENDED AND RESTATED

STOCKHOLDERS AGREEMENT

 

This AMENDED AND RESTATED STOCKHOLDERS AGREEMENT, dated as of October 25, 2005
(this “Agreement”), among Multi-Fineline Electronix, Inc., a Delaware
corporation (the “Company”), Wearnes Technology Pte. Ltd., a corporation
organized under the laws of Singapore (“WT”), and United Wearnes Technology Pte.
Ltd., a corporation organized under the laws of Singapore (“UWT”) (each, a
“Stockholder” and collectively, the “Stockholders”), and WBL Corporation
Limited, a corporation organized under the laws of Singapore (“WBL,” which,
together with the Stockholders, are referred to herein as the “WBL Entities,”
and together with the Company, the “Parties”). Capitalized but undefined terms
shall have the meaning ascribed to such terms in Article I below.

 

RECITALS

 

WHEREAS, the Stockholders own certain shares of common stock, par value $0.0001
per share, of the Company (the “Common Stock”);

 

WHEREAS, WBL has agreed to use reasonable efforts to provide the Company with
access to certain manufacturing facilities and packaging capacity while the
Company’s manufacturing facilities are being expanded;

 

WHEREAS, the Parties have entered into the Stockholders Agreement dated as of
June 4, 2004 (the “Initial Stockholders Agreement”) to provide for certain
rights in favor of, and restrictions with respect to, the WBL Entities with
respect to the Company; and

 

WHEREAS, the Parties wish to amend and restate the Initial Stockholders
Agreement in its entirety with immediate effect and supersede it with the terms
and provisions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the Parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

Except as otherwise specifically indicated, the following terms have the
following meanings for all purposes of this Agreement:

 

“Applicable Law” shall mean the Delaware General Corporation Law or such other
body of corporate law that is then applicable to the Company.

 

“Board” means the Board of Directors of the Company.

 

- 1 -



--------------------------------------------------------------------------------

A Person shall be deemed to “Effectively Own,” without duplication, (1) all
Voting Stock as to which such Person directly holds and (2) a pro rata portion
of all Voting Stock as to which such Person indirectly through its direct or
indirect subsidiary owns based on such Person’s percentage of ownership of
Voting Stock in such subsidiary. The term “Effective Ownership” has correlative
meaning to the foregoing.

 

“Person” means any individual, corporation, partnership, unincorporated
association or other entity.

 

“Voting Stock” means, with respect to a Person that is a corporation, stock of
any class or securities entitled to vote generally in the election of directors
and, with respect to any Person that is not a corporation, any equity interest
entitled to vote generally in the election of the governing body of such Person.
Without limitation, Voting Stock shall include any shares or other security
convertible or exchangeable for Voting Stock.

 

“WBL Director” shall mean an individual that has been formally designated by any
of the WBL Entities to be elected to serve as a director on the Board and who is
subsequently elected to the Board, either at a stockholders meeting of the
Company or by resolution of the Board in the absence of a stockholders meeting
in accordance with the provisions of the Company’s bylaws and Applicable Law.

 

ARTICLE II

 

Certain Arrangements

 

During the term of this Agreement, the Parties agree that:

 

(a) none of the following actions (each a “Discretionary Action”) shall be taken
or agreed to be taken by the Company unless first approved either (1) in writing
through a unanimous written consent of the Board or (2) by a vote of the Board
at a meeting of the Board duly called in accordance with the provisions of the
Company’s bylaws and the provisions of the Applicable Law, which vote includes
the consent of at least one (1) WBL Director:

 

  (i) the appointment of the chief executive officer of the Company; or

 

  (ii)

any proposed issuance of shares of Voting Stock of the Company that would have
the effect, directly or indirectly, of reducing the Stockholders’ Effective
Ownership from more than a majority of the Voting Stock of the Company
outstanding prior to such transaction to less than a majority of the Voting
Stock of the Company outstanding after giving effect to such transaction, in
each case determined on a fully diluted basis. For purposes of the foregoing
provision, the Parties agree that (i) the term “fully diluted basis” shall be
deemed to include the sum of (x) all issued and outstanding shares of Voting
Stock of the Company and (y) all shares of Voting Stock of the Company that are
not outstanding but that are issuable upon exercise or conversion of outstanding
stock options (or other derivative securities of the Company), regardless of the
exercise or conversion price of such stock option or other derivative security
and (ii) in no event shall the Company be prohibited from issuing shares of
Voting Stock upon

 

- 2 -



--------------------------------------------------------------------------------

 

exercise of stock options or other derivative securities that are issued and
outstanding as of the date of this Agreement.

 

provided, however, that in no event shall the Company be prohibited from taking
any Discretionary Action without the approval of a WBL Director if at the time
of the approval of such Discretionary Action there is not a WBL Director then
serving on the Board.

 

(b) WBL shall, for two (2) years from the date of this Agreement and thereafter
subject to Parties’ mutual agreement, use its reasonable efforts to provide
excess manufacturing and packaging capacity to the Company, as, if and when
requested by the Company, to assist the Company in meeting any increase in its
manufacturing demands during the time in which the Company’s new manufacturing
facilities are under construction. Any such services shall be on terms that are
at least as favorable to MFI as WBL provides to any other Person for similar
services.

 

ARTICLE III

 

General Provisions

 

3.1 Term. This Agreement shall terminate immediately, and without any further
action by any of the parties, at such time as the WBL Entities in the aggregate
Effectively Own less than one-third (1/3) of the Voting Stock of the Company
then outstanding.

 

3.2 Authority. Each of the parties hereto hereby represents and warrants as
follows:

 

(a) this Agreement has been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of such party enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(b) the execution, delivery and performance of this Agreement will not and the
consummation of the transactions contemplated hereby will not violate its
organizational documents; or result in a breach or conflict with or a default
under any agreement or instrument to which it or any of its subsidiaries is a
party or by which it or any of its subsidiaries are bound; violate any law,
rule, regulation, decree, court order or judgment of any governmental or
regulatory authority binding on it or any of its subsidiaries; and

 

(c) No consent, approval or action of, filing with or notice to any governmental
or regulatory authority on its part is required in connection with the execution
and delivery of this Agreement.

 

3.3 Legends. The Company shall not place any legend on the shares of Voting
Stock held by the WBL Entities with respect to the provisions of this Agreement.

 

3.4 Amendment and Waiver. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto. Any term or condition of this Agreement may be waived at any time
by the party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the party waiving such term or condition. No waiver by any party of
any term or condition of this Agreement, in anyone or more instances, shall be
deemed to be or

 

- 3 -



--------------------------------------------------------------------------------

construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by law or otherwise afforded, will be cumulative and not alternative.

 

3.5 Notices. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered
(i) personally, (ii) by courier, (iii) by facsimile transmission (with receipt
confirmed) or (iv) mailed (first class postage prepaid) to the parties at the
following addresses or facsimile numbers:

 

If to any of the WBL Entities, to:

 

WBL Corporation Limited

65 Chulia Street #31-00

OCBC Centre

Singapore 049513

Facsimile: (65) 6534-1443

Attn: Choon Seng Tan

 

To the Company:

 

Multi-Fineline Electronix, Inc.

3140 E. Coronado Street, Suite A

Anaheim, California 92806

Facsimile: (714) 238-1487

Attn: General Counsel

 

with a copy to:

 

Pillsbury Winthrop Shaw Pittman LLP

11682 El Camino Real

San Diego, California 92130

Facsimile: (858) 509-4010

Attn: Christopher M. Forrester

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 3.5, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section 3.5, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section 3.5, be deemed given upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other parties hereto.

 

3.6 Entire Agreement. This Agreement supersedes all prior discussions and
agreements among the parties hereto with respect to the subject matter hereof,
and contains the sole and entire agreement among the parties hereto with respect
to the subject matter hereof.

 

- 4 -



--------------------------------------------------------------------------------

3.7 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
Person.

 

3. 8 No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any parties hereto without
the prior written consent of the other party hereto and any attempt to do so
will be void. Subject to the preceding sentence, this Agreement is binding upon,
inures to the benefit of and is enforceable by the parties hereto and their
respective successors and assigns and legal representatives.

 

3.9 Specific Performance; Legal Fees. The parties acknowledge that money damages
are not an adequate remedy for violations of any provision of this Agreement and
that any party may, in such party’s sole discretion, apply to a court of
competent jurisdiction for specific performance for injunctive or such other
relief as such court may deem just and proper in order to enforce any such
provision or prevent any violation hereof and, to the extent permitted by
applicable law, each party waives any objection to the imposition of such
relief.

 

3.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

3.11 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
intended rights of any party hereto under this Agreement will not be forfeited
in any material respect as a result thereof, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof
and (iii) the remaining provisions of this Agreement will remain in full force
and effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom.

 

3.12 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to a contract
executed and performed in such state, without giving effect to the conflicts of
laws principles thereof.

 

3.13 Consent to Jurisdiction and Service of Process. Each party hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the District of Delaware or any court of the State of Delaware in any
action, suit or proceeding arising in connection with this Agreement, agrees
that any such action, suit or proceeding shall be brought only in such court
(and waives any objection based on forum non convenience or any other objection
to venue therein to the extent permitted by law), and agrees to delivery of
service of process by any of the methods by which notices may be given pursuant
to Section 3.5, with such service being deemed given as provided in such
Section 3.5; provided, however, that such consent to jurisdiction is solely for
the purpose referred to in this Section 3.13 and shall not be deemed to be a
general submission to the jurisdiction of said courts or in the State of
Delaware other than for such purpose. Nothing herein shall affect the right of
any party to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the other in any other
jurisdiction.

 

3.14 Initial Stockholders Agreement. Upon execution and delivery of this
Agreement by all of the Parties, this Agreement shall amend and restate in its
entirety the Initial Stockholders Agreement and the Initial Stockholders
Agreement shall thereafter be of no further force or effect.

 

- 5 -



--------------------------------------------------------------------------------

3.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has signed this Agreement, or caused this
Agreement to be signed on its behalf, as of the date first above written.

 

MULTI-FINELINE ELECTRONIX, INC.

By:

 

/s/ Philip A. Harding

Name:

 

Philip A. Harding

Title:

 

Chief Executive Officer

WBL CORPORATION LIMITED

By:

 

/s/ Tan Choon Seng

Name:

 

Tan Choon Seng

Title:

 

Chief Executive Officer

WEARNES TECHNOLOGY PTE. LTD.

By:

 

/s/ Lim Huat Seng

Name:

 

Lim Huat Seng

Title:

 

Director

UNITED WEARNES TECHNOLOGY PTE. LTD.

By:

 

/s/ Wong Hein Jee

Name:

 

Wong Hein Jee

Title:

 

Director